Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently, no claim(s) appears generic to the following disclosed patentably distinct species:
Species 1, disclosed in fig 1 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 1),
Species 2, disclosed in fig 9 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 9),
Species 3, disclosed in fig 20 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 20),
Species 4, disclosed in fig 28 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 28),
Species 5, disclosed in fig 34 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 34),
Species 6, disclosed in fig 35 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 35),
Species 7, disclosed in fig 41 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 41),
Species 8, disclosed in fig 48 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 48),
Species 9, disclosed in fig 59 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 59),
Species 10, disclosed in fig 63 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 63),
Species 11, disclosed in fig 74 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 74),
Species 12, disclosed in fig 76 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 76), and
Species 13, disclosed in fig 79 (wherein the distinct features of the species are discussed in the portion of the specification directed to fig 79). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In particular, the search requires employing different search strategies or search queries directed to terms applying to the differing structure of the distinct features of the species noted above as shown in the drawings and described in portions of the Specification directed thereto as outlined above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618